                                          Case 4:19-cv-02411-HSG Document 60 Filed 11/17/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANNE KASTLER,                                        Case No. 19-cv-02411-HSG
                                   8                     Plaintiff,                           GRANTING MOTION TO
                                                                                              WITHDRAW
                                   9              v.
                                                                                              Re: Dkt. No. 55
                                  10     OH MY GREEN, INC.,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is a motion to withdraw as counsel filed by Javier Torres,

                                  14   attorney for Defendant Oh My Green, Inc (“Oh My Green”). Dkt. No. 55. The motion came on

                                  15   for hearing on November 13, 2020. For the reasons set forth below, the unopposed motion is

                                  16   GRANTED subject to the conditions described below.

                                  17     I.   DISCUSSION
                                  18          Javier Torres seeks to withdraw as counsel for Oh My Green on the basis that the attorney-

                                  19   client relationship “has deteriorated to the point where it is impossible for Torres to . . . take the

                                  20   necessary litigation strategies and steps to continue to pursue and protect Oh My Green’s best

                                  21   interests, in part because Torres has not received necessary information from Oh My Green.” Id.

                                  22   at 2–3. Javier Torres also indicates that Oh My Green has failed to abide by the written agreement

                                  23   between Oh My Green and Stinson LLP. Id. at 2.

                                  24          In this district, “[c]ounsel may not withdraw from an action until relieved by order of

                                  25   Court after written notice has been given reasonably in advance to the client and to all other

                                  26   parties who have appeared in the case.” Civ. L.R. 11-5(a). Moreover, “[w]hen withdrawal by an

                                  27   attorney from an action is not accompanied by simultaneous appearance of substitute counsel or

                                  28   agreement of the party to appear pro se, leave to withdraw may be subject to the condition that
                                          Case 4:19-cv-02411-HSG Document 60 Filed 11/17/20 Page 2 of 3




                                   1   papers may continue to be served on counsel for forwarding purposes, unless and until the client

                                   2   appears by other counsel or pro se.” Civ. L.R. 11-5(b).

                                   3          Withdrawal is also governed by the California Rules of Professional Conduct. See j2

                                   4   Glob. Commc’ns, Inc. v. Blue Jay, Inc., No. C 08-4254PJH, 2009 WL 464768, at *1 (N.D. Cal.

                                   5   Feb. 24, 2009)). Under these rules, permissive withdrawal may be granted only by leave of the

                                   6   Court. CA ST RPC, Rule 3-700(A)(1). The rules provide for permissive withdrawal on various

                                   7   grounds, including when “[t]he client . . . breaches an agreement or obligation to the member as to

                                   8   expenses or fees.” Id., Rule 3-700(C)(1). But an attorney may not withdraw before he or she “has

                                   9   taken reasonable steps to avoid reasonably foreseeable prejudice to the rights of the client,

                                  10   including giving due notice to the client, allowing time for employment of other counsel,

                                  11   complying with rule 3-700(D), and complying with applicable laws and rules.” Id., Rule 3-

                                  12   700(A)(2); see also id., Rule 3-700(D) (regarding the refund of fees and the release of property
Northern District of California
 United States District Court




                                  13   and papers).

                                  14          More broadly, courts assessing a motion to withdraw engage in a balancing of the equities,

                                  15   considering such factors as why counsel seeks to withdraw and whether permitting withdrawal

                                  16   may prejudice other litigants, harm the administration of justice, or delay the case’s resolution.

                                  17   See Robinson v. Delgado, No. CV 02-1538 NJV, 2010 WL 3259384, at *2 (N.D. Cal. Aug. 18,

                                  18   2010) (citing cases).

                                  19          Javier Torres’ request to withdraw satisfies the applicable local rules. Javier Torres

                                  20   informed Oh My Green in writing of the pertinent deadlines in the case and provided notice to Oh

                                  21   My Green and Plaintiff of the administrative motion to withdraw. Dkt. No. 55-1 (“Torres Decl.”).

                                  22   At the November 13 hearing, a client representative indicated that Oh My Green does not oppose

                                  23   the motion. Similarly, Plaintiff does not oppose the motion. Dkt. No. 57. Based on the record

                                  24   before the Court, the Court is persuaded that counsel filed the motion with a good faith belief that

                                  25   there is good cause for withdrawal.

                                  26          As a business entity, Oh My Green may appear in federal court only through counsel. See

                                  27   In re Am. W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (per curiam); Civ. L.R. 3-9(b).

                                  28   Consequently, Oh My Green must obtain new counsel within 30 days of this Order. During this
                                                                                         2
                                          Case 4:19-cv-02411-HSG Document 60 Filed 11/17/20 Page 3 of 3




                                   1   period, the Court directs Javier Torres to accept service of papers for forwarding to Oh My Green

                                   2   unless and until Oh my Green appears by other counsel. See Civil L.R. 11-5(b).

                                   3    II.   CONCLUSION
                                   4          Accordingly, Javier Torres’ motion to withdraw as counsel for Plaintiff is GRANTED,

                                   5   subject to the foregoing conditions. And the Court STAYS all deadlines for 30 days.

                                   6          This order terminates Dkt. No. 55.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 11/17/2020

                                   9                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  10                                                  United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       3
